Title: George Clinton to Alexander Hamilton and William Floyd, 16 April 1783
From: Clinton, George
To: Hamilton, Alexander,Floyd, William



Pokeepsie [New York] 16th April 1783
Gentlemen,

I have prevailed on the Bearer, the Attorney Genl. to Repair to Philadelphia for the Express Purpose of disclosing to you certain Information of a very interesting Nature. The Communications he is to make are too extensive to be the subject of a Letter & it might be improper to intrust them to Paper. I, therefore, begg Leave to refer you to Mr. Benson for the Particulars of which he is fully possessed.
Your letter of the 9th Instant inclosing one to Mr. Tappen is this Moment received. The Inclosure shall be forwarded by a safe and speedy Conveyance.
I have the Honor to be, &c.

G.C.
To Wm. Floyd and Alexr. Hamilton, Esquires.Delegates for the State of New York in Congress.
